Citation Nr: 0007929	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  93-16 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

Entitlement to service connection for a low back disability, 
as proximately due to or the result of the veteran's service-
connected disabilities.

Entitlement to a bilateral foot disability, as proximately 
due to or the result of the veteran's service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to 
April 1968.  He has been granted service connection for 
residuals of a right knee injury, residuals of a fracture of 
the right great toe, and tinea pedis.  

Beginning in 1991, the veteran submitted claims for a low 
back disability, to include low back strain and lumbar disc 
disease, a bilateral foot condition, to include circulatory 
problems in the feet and pes planus, a disability of the 
right shoulder, and additional disability of the right foot 
and leg, variously diagnosed as peripheral vascular disease 
or reflex sympathetic dystrophy.  The veteran also requested 
increased ratings for his service-connected disabilities, and 
a total rating by reason of individual unemployability. 

In a rating in May 1991, the regional office increased the 
veteran's rating for residuals of an injury to the right knee 
from 10 percent to 20 percent, effective from February 8, 
1991, and increased the rating for residuals of a fracture of 
the right great toe from 0 percent to 10 percent, effective 
from February 28, 1991.  The regional office denied the 
veteran's claims for service connection for the claimed 
disabilities, and for a total rating based on individual 
unemployability.  The veteran appealed the denied claims, and 
testified at a hearing before the Board sitting at Milwaukee, 
Wisconsin in July 1993.  

In July 1995, the Board remanded the case for additional 
development.  

After more information was received, the regional office 
again denied the veteran's claims.  The veteran testified at 
a hearing before the Board in October 1997.  

In July 1998, the Board determined that the veteran's claim 
for service connection for a bilateral foot disability was 
not well grounded.  The Board also determined that a low back 
disability, claimed additional disability of the right foot 
and leg, variously diagnosed as peripheral vascular disease 
or reflex sympathetic dystrophy, and a disability of the 
right shoulder were not incurred in or aggravated by active 
service or proximately due to or the result of a 
service-connected disability.  The Board also denied a total 
rating based on individual unemployability. 

Thereafter, the veteran appealed to the U.S. Court of Appeals 
for Veterans Claims (the Court).  Briefs for the appellant 
and for the Department of Veterans Affairs (VA) were filed.  

In September, 1999, the Court determined that since the 
veteran had not addressed the claims of entitlement to 
service connection for additional disability of the right 
foot and leg, variously called peripheral vascular disease or 
reflex sympathetic dystrophy, and the claim for a total 
rating by reason of individual unemployability in any of his 
briefs before the Court, such claims on appeal were deemed 
abandoned.  Further, the Court upheld the Board's 
determination that the appellant was not entitled to service 
connection for a right shoulder disability.  

In reviewing the veteran's claim for service connection for a 
low back disability, the Court noted that the brief and reply 
brief, in essence, had abandoned any argument that the back 
condition was incurred in or aggravated directly by service.  
The Court further indicated that, even assuming that he had 
not abandoned such argument, because of inconsistent 
histories provided by the appellant, and because a statement 
introduced by the veteran's physician was conclusory and 
based on a history unsupported by evidence, there was a 
plausible basis in the record for the Board finding that 
there was no direct causation between any inservice injury or 
disease and the current back disability.  The Court, however, 
found that the Board had not addressed with sufficient 
reasons and bases the veteran's claim for secondary service 
connection for a back disability.  Therefore, the Court 
remanded the veteran's claim for secondary service connection 
for a back disability to the Board. 

Finally, the Court determined that the veteran's claim for 
service connection for a bilateral foot disability was well 
grounded, as a statement by one of the veteran's physicians 
diagnosed circulatory problems and fallen arches, and 
indicated that there was some causal connection linking the 
veteran's service-connected disabilities to a chronic low 
back disability, which, in turn, caused the fallen arches and 
a circulatory problem in the feet.  The Court concluded that 
the appellant's claim for secondary service connection for a 
disability of both feet was therefore well grounded, and 
remanded this claim for consideration by the Board on its 
merits.  

The case has now been returned to the Board for further 
appellate consideration of the two remaining claims.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claims.  

2.  A chronic low back disability, including low back strain 
and lumbar disc disease, is not etiologically related to, 
caused by, or the result of the veteran's service-connected 
disabilities.  

3.  Any chronic disability of both feet, claimed as 
circulatory problems and fallen arches, is not etiologically 
related to, caused by, or the result of the veteran's 
service-connected disabilities. 


CONCLUSIONS OF LAW

1.  A chronic low back disability, including low back strain 
and lumbar disc disease, is not proximately due to or the 
result of any service-connected disease or injury.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310 (1999).

2.  A chronic disability of both feet, including circulatory 
problems and fallen arches, is not proximately due to or the 
result of the veteran's service-connected disabilities.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Court has determined that the veteran's present claims 
for secondary service connection are "well grounded" within 
the meaning of 38 U.S.C.A. § 5107.  

On appeal, the veteran has maintained that he has a chronic 
back condition and bilateral foot condition which are the 
result of his service-connected disabilities.  Specifically, 
the veteran maintains that there is medical evidence 
establishing that the chronic low back condition is the 
result of aberrant functioning of the lower extremities 
caused by the disabilities of the right knee and right foot.  
He maintains that the disabilities of the right foot and 
right knee have caused undue stress on the biomechanical 
integrity of the lower back, causing a chronic back condition 
and degenerative changes.  Further, he maintains, that the 
evidence shows that circulatory problems and fallen arches 
can be directly traced to the veteran's chronic back 
disability.  He contends that his physician has indicated the 
nerve problems in the lower back have contributed to, and 
caused, circulatory problems and fallen arches in both feet.  

I.  Background

Service medical records contain a report that the veteran 
sustained a fracture of the right patella in February 1968, 
and that he was placed on limited duty after receiving 
treatment for this disability.  On examination for discharge 
from service in April 1968, the veteran reported that he was 
"run over" by a bus, injuring his right leg, necessitating a 
patellectomy.  He reported that he was able to walk with 
crutches.  He checked the box "no" when asked whether he had, 
or had had,  recurrent back pain.  On physical examination, 
it was indicated that the right foot was still swollen and 
painful.  Range of motion of the right knee was from 
130 degrees to 5 degrees with slight pain.  The physical 
examination was otherwise normal.  It was recommended that he 
continue with physical therapy.  

On a VA examination in July 1968, the veteran reported that 
he had been "run over" by a bus, sustaining a fracture of the 
right patella and a fracture of the right big toe.  He 
indicated that he had been hospitalized until separation.  
His complaints included cracking in the knee, swelling in the 
right foot, and lameness in the right knee.  On physical 
examination he walked without a limp.  He could stand on his 
toes, but complained of pain in the right foot.  He could 
walk on his heels, and he could squat fairly well.  There was 
no effusion, abnormal mobility or instability, swelling, or 
limitation of motion of the right knee.  There was some 
crepitus.  The right thigh was 1 inch less in circumference 
than the left thigh, and the veteran indicated that he was 
doing quadriceps exercises to strengthen these muscles.  

On further physical examination, there was no edema of the 
right leg, and there was no swelling of the right foot.  
There was no obvious deformity of the right foot.  There was 
no limitation of motion of the right ankle or right foot.  
The veteran indicated that the swelling in the right foot was 
becoming less than previously.   X-rays of the right foot 
showed osteoarthritic changes in the interphalangeal joint of 
the great toe.  The x-ray of the right knee was read as 
normal.  Otherwise, the remaining bones and joints of the 
foot were normal.  The diagnoses included history of injury 
and surgery to the right knee, and history of fracture of the 
great toe, with traumatic arthritis of the interphalangeal 
joint.  

In a rating in August 1968, the veteran was granted service 
connection for residuals of an injury to the right knee, 
evaluated as 10 percent disabling, and for residuals of a 
fracture of the right great toe with arthritic changes of the 
interphalangeal joint, evaluated as 10 percent disabling.  

A report from Sacred Heart Hospital dated in January 1973 
indicates that the veteran requested treatment for pain, 
lower temperature, and discoloration in the toes of both 
feet, right greater than left.  He reported that he had been 
playing hockey in the evening in very cold temperatures, 
about 10 degrees below zero, wearing only a plastic bag over 
his feet, with no stockings.  When he arrived home, he stated 
that he tried to warm the toes with hot soaks, but continued 
to feel the residuals of the cold in the toes of both feet.  

On physical examination, the right great toe and second 
through fourth toes appeared bluish, without blistering and 
with very little swelling.  On the left foot, the second 
through fourth toes appeared affected.  He was treated with 
warm soaks.  The diagnosis was frostbite of the first through 
the fourth right toes and second through fourth left toes.  

On a VA examination in July 1973, the veteran complained of 
soreness and numbness of the right leg and right foot after 
standing for about four hours.  He stated that he developed a 
limp if he did not rest for a period of time.  He indicated 
that he had morning stiffness of the right foot, which 
disappeared after 10 minutes, and a slight swelling of the 
right foot on occasion.  He stated that he had sustained 
frostbite of the toes of the right foot the previous winter, 
noting that he had lost several toenails.  He complained of 
stiffness and weakness of the right knee with prolonged 
activity.  His history of an injury to the knee and right 
foot in service was noted.

On physical examination the legs were symmetrical.  There was 
some crepitation in the right knee.  The right foot and toes 
appeared normal, and the measurements of the ankles, knees, 
and arches were equal in both legs.  Motion of the knees, 
ankles, and feet were full, free, and unrestricted.  There 
was no evidence of any muscle atrophy or weakness.  The 
diagnosis was status post arthrotomy, right knee, recovered, 
and status post fracture of the right great toe, no residuals 
demonstrated.  

In a rating in August 1973, the 10 percent evaluation for 
disability of the right knee was continued.  The rating for 
residuals of a fracture of the right great toe was reduced to 
0 percent, effective from November 1, 1973. 

In early 1991, the veteran requested service connection for 
disability of the feet, noting that he had bad circulation in 
the right foot and leg.  He subsequently requested service 
connection for a chronic back condition.  

A statement was received from Timothy P. Wolter, D.C., in 
March 1991, indicating that he had been treating the veteran 
since June 1988 for low back, leg, and foot problems.  
Dr. Wolter expressed the opinion that one of the reasons the 
veteran's low back was chronic was because of his foot and 
leg.  Dr. Wolter indicated that the veteran tended to favor 
the foot, thereby changing his gait, which, in turn, put 
stress on the low back.  

A statement was received from James M. Abens, D.C., in April 
1991 indicating that he had recently examined and taken a 
case history from the veteran.  Dr. Abens expressed the 
opinion that the veteran had 15 percent impairment as the 
result of a low back condition and was 35 percent disabled.  
He indicated that 5 percent of the 15 percent of the back 
could be ascribed to a traumatic accident that occurred while 
the veteran was in the military, 5 percent to a work-related 
injury that occurred the previous November, and that 
5 percent could be ascribed to other work-related injuries.  
Dr. Abens said that the remaining 20 percent impairment could 
be shown to be due to 5 percent for each of four different 
areas, the left shoulder, right knee, and each foot.  

In a statement in April 1991, the veteran reported that the 
bus in service had run over the entire right side of his 
body, including his right foot, right knee, right hip, and 
right shoulder.  

On a VA examination in March 1991, the veteran complained 
about fallen arches in the feet, lower back pain, pain in the 
feet, numbness in the right foot and the right leg, and bad 
circulation in the lower extremities.  He noted increasing 
problems with the right knee and back, indicating that he had 
been using a cane intermittently for the last 10 years.  He 
stated that he did not use a brace or use any medication for 
the knee.  He complained of some instability in the knee, but 
no swelling, and he stated that he had problems standing, 
walking or sitting.  

On physical examination, the knee was tender to palpation, 
and range of motion was from 0 to 110 degrees, with pain at 
110 degrees.  There was no evidence of effusion, but there 
was evidence of some instability.  Examination of the right 
great toe showed some tenderness to palpation over the 
interphalangeal joint.  The range of motion of this joint was 
from 0 degrees to 30 degrees, with complaints of pain.  
X-rays of the right knee showed a possible old fracture 
deformity of the proximal right fibula.  X-rays of the right 
foot showed a metallic density.  The diagnoses included 
history of right knee injury, postoperatively, with 
residuals, and history of fracture of the right great toe, 
with residuals. 

In a rating in May 1991, the evaluation for the disability of 
the right knee was increased to 20 percent, effective from 
February 28, 1991, and the evaluation for disability of the 
right great toe with arthritis was raised to 10 percent, 
effective from February 28, 1991.  

A statement was received from R. L. Buechel, M.D., indicating 
a recent examination of the veteran for complaints of back 
pain.  The veteran indicated that he had had back pain since 
an incident in 1968 and a recent job injury in November 1990.  
His present symptoms included shooting pain in the lower back 
with radiating pain and numbness down the legs.  Physical 
examination showed that the veteran was able to walk without 
a limp.  It was noted that there was a slightly less high 
arch on the left than the right.  There was some limitation 
of motion of the lumbar spine.  There was no motor or sensory 
deficit in the upper or lower extremities.  X-rays and a CT 
scan of the lumbar spine in 1991 had shown narrowing of the 
lower lumbar disc, with a cut-off of the nerve root, and some 
bulging of the lower lumbar discs.  The diagnosis was early 
spondylolysis of the lower lumbar spine, with evidence of 
possible disc herniation of the lower lumbar discs.  

A letter from Dr. Abens in December 1991 indicated that he 
had treated the veteran since March 1991 for various 
orthopedic problems.  Dr. Abens stated that it was a well-
known medical fact that traumatic injury to bony and soft 
tissues of the human body will result in degenerative changes 
in that immediate area as the years progress, and that when 
such injuries occur in the lower extremities, it is very 
common for the patient to suffer degenerative changes in the 
spine that are a direct result of the previous extremity 
trauma.  He stated that if there were any aberrant function 
or motion in any of the joints of the lower extremity from 
one side, compared to the other, than such abnormalities will 
show up in extra wear and tear on the spinal column, 
particularly in the lower area.  

Dr. Abens stated that the X-rays of the veteran's lumbar 
spine showed degenerative changes in the lower lumbar area.  
He indicated that it was widely accepted by biomechanical 
spinal experts that most degenerative changes in the lower 
back are the result of years of abnormal function or motion 
or inordinately high stress in that area.  He stated that, if 
one were to thoroughly examine the veteran's case, such 
persons would determine that the functional problems in the 
veteran's lower back could be directly related to the 
traumatic accident that occurred in service.  He indicated 
that it was very common for there to be a large hiatus 
between the initial injury and functional problems that occur 
later.  

Dr. Abens stated that the veteran's right foot and right knee 
had been functionally aberrant since the service accident.  
He indicated that these two injuries, alone, had resulted in 
a great deal of physical disability.  He stated that the 
"bogus right foot and knee" had caused undue stress on the 
biomechanical integrity of the lower back, which had resulted 
in degenerative changes.  He stated that he had volumes "of 
hard core scientific research that has been published in 
referenced index journals all of which totally back up the 
opinions I have put forth in this letter."  He also stated 
that this explanation could apply to the veteran's poor lower 
extremity circulation and fallen arches in his feet.  
Dr. Abens stated that the service accident caused injuries to 
the right foot and right knee, "as well as other structures 
in his body."  These right lower extremity injuries resulted 
in dysfunction in the lower back.  "This resulted in nerve 
interference relative to the nerves" that went into the 
veteran's legs.  This led to abnormal function at the nerve 
endings, and this was the most probable explanation of why 
the veteran had developed bilateral circulatory problems and 
fallen arches in both feet. 

A statement was received from the veteran's wife in July 1993 
indicating that she had been married to the veteran for 
24 years.  She stated that the veteran's injuries in service 
included injuries to the back, leg, foot, and shoulder.  She 
stated that the veteran used a cane at times, and that he had 
bad back, leg, and foot pain at times.  She also suggested 
that these problems caused circulatory problems, numbness, 
and a cold feeling in the feet.

At a hearing before the Board sitting at Milwaukee, 
Wisconsin, in July 1993, the veteran again mentioned that the 
accident in service caused the bus to ride over the entire 
right side of his body.  He indicated that he had been 
hospitalized six months, and that he had injured his back in 
service.  He mentioned an industrial accident in 1990.  He 
believed his circulatory problems dated back and were tied to 
the 1973 incident of frozen feet.  He sometimes had pain in 
the back that radiated down his foot.  He had been told that 
he had fallen arches, and he had been fit with orthopedic 
shoes, with lifts, about eight years previously.  He worked 
in the Post Office as a mail sorter.  

Pursuant to the Board's remand in July 1995, a search for 
further service medical records was unsuccessful.  

Dr. Abens submitted his clinical records relating to 
treatment of the veteran beginning in 1991.  On a patient 
history, the veteran reported that he had been involved in an 
accident in service in which a bus ran over the entire right 
side of his body, and that he had had problems with his feet, 
legs, back, and shoulders since that accident.  He also noted 
a back problem on the job in November 1990.

Clinical records of the veteran's treatment at Midelfort 
Clinic for the period from 1987 through 1995 were also 
received.  In July 1987, the veteran complained of an acute 
exacerbation of chronic back strain, and some leg problems.  
In June 1988, he indicated that he was having problems with 
his right leg and knee.  He provided a history of being run 
over by a bus, injuring his right foot, right knee, right 
hip, and right shoulder.  He stated that he originally had 
some disability of the knee and foot, but was then able to 
ambulate and be fairly active, without any particular 
problems.  It was noted that at some point after service he 
played hockey and performed other physical activities.  The 
veteran noted, however, that he had shooting pain in the 
right foot on occasion, and that he had problems with 
stability of the right knee.  Physical examination showed 
good muscle tone in the right leg, with reasonably good 
strength.  Pulses were good peripherally.  There was some 
tenderness in the right knee.  The diagnoses included chronic 
injury of the right leg.  

In August 1988, the veteran was referred for orthopedic 
consultation for problems of his right knee.  The veteran 
indicated that he had had occasional difficulties in the 
right knee since the accident in service, with more frequent 
problems recently.  Examination showed no effusion, but some 
minimal instability.  Dorsalis pedis and posterior tibial 
pulses were palpable.  X-rays of the knees showed some 
minimal spur formation of the patella.  

In December 1989, the veteran was examined prior to 
scheduling a vasectomy.  He indicated that he had no 
particular problems other than those associated with his 
legs.  Physical examination was essentially normal.  In 
February 1990, the veteran complained of pain in his legs and 
feet, including fallen arches.  A physical examination on 
November 1, 1990 failed to show any physical abnormalities.

In late November 1990, the veteran reported that he had hurt 
his back on the job.  He reported that he was lifting a tray 
of mail from the bottom of a wall unit when he felt something 
kind of pull in his lower back.  He noted that subsequently 
he developed some tenderness, pain and a tightening feeling 
in his lower back, radiating into the right leg.  The 
diagnostic impression was low back strain with radiculopathy.  

Subsequently, he continued to have problems with back pain, 
with some complaints of numbness radiating down the right 
leg.  A CT scan in November 1990 showed some bulging discs in 
the lower lumbar spine.  A CT scan in January 1991 showed 
some disc protrusion at L4-5.  An X-ray of the lumbar spine 
in January 1991 showed some disc narrowing in the lower 
lumbar spine, degenerative in nature.  A lumbar myelogram in 
January 1991 showed an extradural defect in the lower lumbar 
spine.  A MRI of the lumbar spine in June 1992 showed mild 
disc bulging.  A notation in the clinical notes in June 1992 
indicated that the veteran had undergone myelography and CT 
scans indicating a mild disc herniation at L4.  It was 
indicated further that the veteran had some spasm-like pain 
in the back and in the right calf with episodes of 
dysesthesia in a distribution which corresponded to the L5 
nerve root.  

A notation in February 1994 indicates that the veteran did 
respond somewhat to physical therapy, but continued to have 
problems, including walking, at times, with a slight limp.  
In 1995, it was indicated that the veteran was seeking 
permanent disability from his job at the Post Office.  A 
history taken in August 1995 noted that the veteran had been 
run over by a bus in service, with the bus running over his 
right foot, right knee, right hip, and right shoulder.  The 
veteran stated that, as a residual of this, he had an ongoing 
difficulty with "reduced circulation" in the right knee and 
right upper and lower extremities.  A second injury occurred 
in 1990 when he was working for the Post Office Department.  

Clinical reports were also received from Dr. Wolter. 

Statements were received from the veteran's wife and daughter 
attesting to the current nature of his physical problems.  A 
statement from a co-worker dated in July 1995, noted that the 
veteran had been having trouble with his back for 13 years.  
Another co-worker indicated that he had begun working with 
the veteran in 1983, that at that time, the veteran had no 
limitation as far as physical performance on the job, and 
that the veteran spent many hours working overtime.  This 
worker noted that the veteran began having problems with a 
back condition as the years passed.  

On a VA orthopedic examination in February 1996, the veteran 
again described the accident in service, stating a bus had 
rolled over the right side of his body.  He indicated that he 
was on crutches for about one year after the injury in 
service, and then walked with a cane.  The veteran's records 
relating to his back disability, including the records from 
the Midelfort Clinic were reviewed.  Physical examination 
showed that he could not walk consistently on the right foot.  
The longitudinal arches were well maintained.  Sensation was 
impaired over the feet with decreased pinprick and light 
touch.  The feet were cool, pink, and sweaty.  The knee 
flexed from 0 to 120 degrees, and both patellae were slightly 
hypermobile.  The diagnostic assessment was chronic low back 
syndrome, with radicular pain down the right leg, reflex 
sympathetic dystrophy, disability of the right shoulder, mild 
cervical disc disease, and mild to moderate degenerative disc 
disease of the lumbar spine.  The examiner expressed the 
opinion that the veteran had sustained a reflex sympathetic 
dystrophy or causalgia as the result of his crush injury in 
service with progressive impairment of gait.  The examiner 
expressed the opinion that all of the veteran's problems 
could be traced back to this injury.  A peripheral vascular 
examination resulted in the diagnosis of peripheral vascular 
disease.  Vascular studies revealed diminished circulation at 
the level of the ankle bilaterally, right greater than left.  
X-rays of the right ankle revealed degenerative changes.  

Another statement was received from Dr. Abens dated in 
September 1996.  Dr. Abens noted that CT scans and X-rays 
shortly after the November 1990 injury showed longstanding 
degenerative changes which had been brewing for many years.  
Dr. Abens stated that there was always a history of lumbar 
strain existing between 10 to 30 years when a person of the 
veteran's age shows such premature degenerative changes in 
the low back.  Dr. Abens noted a history of acute lumbar 
strain in service, noting that it could be argued beyond a 
reasonable doubt that the veteran's low back "had to be" 
injured in the bus accident in service.  Dr. Abens also noted 
that the he had observed the veteran limping for about 
5 1/2 years.  Dr. Abens believed that a significant portion 
of the veteran's low back condition related to the time he 
spent in service.  

A VA examination in September 1996 contained electromyogram 
studies which were negative, and which showed no evidence of 
radiculopathy.  The physical examination resulted in the 
diagnosis of chronic back pain with no signs of lumbar 
radiculopathy.  He had a nonanatomic sensory loss and some 
evidence of embellishment and apparent contrivance for the 
examination.

Additional clinical records from the Midelfort Clinic were 
received in December 1996 covering the period between 1969 
and 1983.  It was noted that in January 1973 the veteran had 
been treated at a hospital for frostbite of the toes, right 
greater than left.  In February 1973, he was seen for job 
training, with a notation that he was unable to do outdoor 
jobs.  In November 1974, the veteran indicated that he had 
had a severe backache the previous night.  In September 1981, 
he was provided a physical examination for a job at the Post 
Office.  Physical examination was essentially normal.  The 
back and extremities were noted as normal.  In October 1983, 
the veteran complained of acute low back strain. 

A VA physician in February 1997 reviewed all the veteran's 
medical records, including service medical records, private 
medical records, and the results of the VA examinations.  The 
physician expressed the opinion that the veteran's present 
low back disability was not related to the accident that 
occurred in service.  He further stated that he did not 
believe that the veteran's "low back problems were caused by 
gait impairment resulting from the service-connected right 
knee and great toe injuries."  He expressed the opinion that 
the low back problems were not aggravated by gait impairment 
resulting from the service-connected right knee or right 
great toe.  As part of a detailed review of the veteran's 
medical history he noted that the VA examination in July 1968 
showed that the veteran was able to walk without a limp, and 
that there was no significant limitation of the right ankle 
or right foot.  The veteran did not have a significant low 
back problem at the time of discharge from service; with the 
first indications of low back pain in November 1974 being 
apparently acute in nature.  He again had acute low back pain 
in October 1983.  He apparently did not develop chronic 
symptoms in his low back until 1988 when he started to seek 
chiropractic treatment.  He developed continuing low back and 
right leg pain only after the industrial accident in 1990. 

At a hearing before the Board in October 1997, the veteran 
testified about the pain in various joints, and about the 
accident in service. 

II.  Analysis

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310. 

Initially, it must be noted that the Board, and the Court in 
its decision of September 1999, determined that there was no 
direct causal connection between any current back disability 
and any inservice injury or incident.  Both the Board and the 
Court cited the veteran's inconsistent statements relating to 
the nature of the original injury, and the inconsistency of 
the veteran's recent statements with more remote statements 
and contemporaneous medical records.  However, the Court, in 
its decision, indicated that the Board had not properly 
adjudicated, with pertinent reasons and bases, the separate 
and distinct claim for secondary service connection for the 
current chronic disability of the low back.

In 1991, Dr. Wolter indicated that he had treated the veteran 
for back, leg, and foot problems since June 1988.  It was 
noted that the veteran tended to favor the right foot, that 
his gait had changed, and that this, in turn, had put stress 
on his lower back.  It is noted, however, that Dr. Wolter did 
not have the benefit of the veteran's various medical 
records.  He did not specify the etiology, date of onset, or 
cause of the gait impairment, or specifically link the gait 
impairment to the veteran's service connected disabilities.  

In the same way, Dr. Abens has provided several statements 
relating to the veteran's back and service-connected 
disabilities.  It is noted, initially, that Dr. Abens started 
treating the veteran in 1991, and that the veteran provided a 
history at that time of being involved in a bus accident in 
service, with the bus running over the entire right side of 
his body.  Dr. Abens did not have the benefit of the 
veteran's various records, including pertinent records in 
service, the post service VA examinations, or the medical 
records of the veteran's other private physicians.  In 
essence, Dr. Abens has alternated theories as to the etiology 
of the veteran's back condition.  Dr. Abens' statements 
indicate that the veteran's current back condition can be 
traced directly to the veteran's service, based on the 
veteran's history.  The Board and the Court has dismissed 
this argument as previously discussed.  In his statement in 
April 1991, Dr. Abens specifically indicated that he would 
ascribe 5 percent of the veteran's current back disability to 
a work-related injury that occurred in November 1990, 
5 percent to previous work-related injuries, and 5 percent to 
the veteran's accident in service.  There was no mention on 
this early April 1991 statement of any secondary causation 
resulting from the veteran's service-connected disabilities.

In December 1991, Dr. Abens appears to have switched somewhat 
his medical opinion indicating that aberrant function in the 
right lower extremity caused additional wear and tear on the 
lower spinal column, causing the present lower back 
condition.  He noted that recent X-rays showed degenerative 
changes and disc degeneration.  For some reason, he did not 
mention that the disc bulging, degeneration, possible disc 
herniation, and arthritic changes were found only after an 
apparently significant on-the-job injury in November 1990.  
Dr. Abens stated that the veteran's right foot and right knee 
had been functionally aberrant since the service accident.  
He indicated that these two injuries, alone, had resulted in 
a great deal of physical disability.  He stated that the 
"bogus right foot and knee" had caused undue stress on the 
lower back, which had resulted in degenerative changes. 

However, this statement of Dr. Abens in December 1991, again, 
did not indicate that he had reviewed the veteran's various 
medical records, but relied on the history provided by the 
veteran.  From the clinical notes provided by Dr. Abens, a 
patient history shows that the veteran reported that he had 
been involved in an accident in service in which a bus ran 
over the entire right side of his body, and that he had had 
problems with his feet, legs, back, and shoulders since that 
accident.

A review of the contemporaneous records show a quite 
different story.  The veteran had no complaints involving his 
back on the separation physical examination in 1968, the VA 
examination in 1968, or the VA examination in July 1973.  He 
did complain of an episode of back pain in January 1974, 
which was acute and transitory in nature, and another 
complaint of acute low back pain in October 1983, followed by 
a normal physical examination in 1984.  Further medical 
records from the Midelfort Clinic show few, if any, 
complaints relating to the right lower extremity during the 
1970's and early 1980's.  In 1987, the veteran complained of 
back pain, which he stated was "chronic," and the veteran 
has mentioned at a hearing in 1993 that he had had podiatry 
treatments since the mid-1980's.  The medical records from 
the Midelfort Clinic show that the veteran did complain of 
pain in the back and legs on a few occasions in 1987 and 
1988, but physical examination later in 1988 showed only 
minimal disability in the right leg, with good muscle tone, 
and no indication of impaired gait.  

Thus, the basis for the December 1991 opinion from Dr. Abens, 
that the veteran had a long history of significant disability 
of the right knee and right foot after service, or the 
implication that he had a long standing gait impairment 
resulting from the severity of such service connected 
disabilities, is not supported by contemporaneous medical 
records.  See Swann v. Brown, 5 Vet.App. 229, 232 (1993). 

Dr. Abens provided another statement in September 1996 noting 
that the veteran had been observed limping for about 
5 1/2 years.  Again, Dr. Abens seems to have switched his 
theory concerning the etiology of the veteran's chronic 
lumbosacral strain, indicating that, "it could be argued 
beyond reasonable doubt that the veteran's low back had to be 
injured in the bus accident" in service.  It is further noted 
that Dr. Abens' clinical records note that the veteran 
provided the history that he had been run over in service by 
a bus, injuring his feet, legs, back, and shoulders, and that 
he had had problems with those areas of the body since the 
bus accident.  

The VA physician in February 1997 had the benefit of all of 
the medical records in the veteran's file.  The VA physician 
expressly noted that there was no apparent limp in any of the 
medical records from the 1970's and 1980's.  The examiner 
expressed the opinion that the veteran's current back 
problems, including low back strain and lumbar disc disease, 
were not caused by the veteran's injury in service, and were 
not caused by gait impairment resulting from the 
service-connected right knee and right great toe injuries.  
This is reinforced by the contemporaneous medical records 
showing that the veteran had problems with pain and numbness 
down the right leg following the industrial accident in 
November 1990, and Dr. Abens' own statements indicating that 
he had observed the veteran limping, but noting that he had 
treated the veteran only after such industrial accident.  

After reviewing these various medical opinions, the Board 
finds that the VA physician's opinion in 1997 is more 
persuasive than the statements from the veteran's 
chiropractors.  In essence, Dr. Abens' statements are 
contradictory and clearly based on the history furnished by 
the veteran, without the benefit of a review of all of the 
veteran's records.  The initial statement in April 1991 
ascribed the veteran's back condition to industrial accidents 
and to service.  This opinion concerning the service origin 
has already been discounted, and the claim based on such 
opinion has been denied.  In addition, his subsequent 
statements are, in part, based on history provided by the 
veteran, which is not supported by the contemporaneous 
medical record.  In fact, the contemporaneous medical records 
fail to show any indication of significant disability of the 
right knee or right foot for many years after service, until 
the 1990's.  In addition, the contemporaneous medical records 
fail to show any indication of an altered gait before the 
industrial accident in 1990.  

The statement by Dr. Wolter in March 1991 did note some gait 
change which he ascribed to the veteran's right leg 
abnormalities, but that chiropractor did not have the benefit 
of the veteran's medical records.  In addition, he did not 
indicate the etiology or cause of the gait impairment, or 
specifically link the gait impairment to the veteran's 
service connected disabilities.  The veteran cannot rely on 
disability of the feet, the fallen arches or circulatory 
changes in the feet, causing the lumbosacral strain, since, 
presently, such disabilities which began several years after 
service, have not been service connected. 

Consequently, the present medical evidence is not persuasive 
that the veteran's service-connected right knee and right 
foot disability caused, or resulted in, the veteran's chronic 
low back disabilities of lumbosacral strain and lumbar disc 
disease.  In addition, there has been no medical opinion or 
medical evidence to establish that the veteran's 
service-connected disabilities are aggravating the veteran's 
low back disabilities.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

As to the question of secondary service connection for 
disability of the feet, including circulatory problems in the 
feet and fallen arches (pes planus), the only opinion which 
provides some evidence of a causal relationship between such 
disabilities of the feet and the veteran's service-connected 
disabilities is the opinion of Dr. Abens in December 1991.  
In this regard, Dr. Abens stated that the veteran's 
service-connected disability of the right knee and right foot 
caused the veteran's low back disabilities, which, in turn, 
caused nerve interference in the right leg, causing 
circulatory problems and pes planus.  However, the Board has 
just rejected the intermediate step in this causal 
relationship, indicating that disability of the lumbosacral 
spine is not service connected.  Under such circumstances, 
any back disability which may have contributed, according to 
Dr. Abens, to circulatory problems and pes planus in the 
feet, is not service connected, and cannot be the basis for a 
grant of service connection for circulatory problems and pes 
planus in the feet.  In addition, the February 1996 VA 
examination found that the longitudinal arches were 
preserved; a finding inconsistent with Dr. Abens' finding of 
fallen arches.  In summary, there is no present medical 
opinion indicating that the veteran's service-connected 
disabilities are aggravating any circulatory problems or pes 
planus in the feet.  See Allen v. Brown, supra.  Therefore, 
the claim for service connection for disability of the feet 
is not established.



ORDER

Entitlement to service connection for a low back disability, 
including low back strain and lumbar disc disease, as 
proximately due to, or the result of service-connected 
disabilities is not established.  Entitlement to service 
connection for foot disabilities, to include circulatory 
problems in the feet and fallen arches (pes planus), as 
proximately due to, or the result of service-connected 
disabilities is not established.  The benefits sought on 
appeal are denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

